1                                               U.S. District Court Judge BENJAMIN H. SETTLE
                                                   U.S. Magistrate Judge THERESA L. FRICKE
2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7                    WESTERN DISTRICT OF WASHINGTON AT TACOMA

8                                                   )
     PAYTON SCHULTZ,                                ) Case No. C18-5853-BHS-TLF
9                                                   )
                         Plaintiff,                 ) AGREED ORDER RE EAJA FEES
10                                                  )
     vs.                                            )
11                                                  )
                                                    )
12
     COMMISSIONER OF SOCIAL SECURITY,               )
13                                                  )
                         Defendant.                 )
14                                                  )

15
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
16
     28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA
17
     attorney’s fees of $5,140.46 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.
18
     2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
19
     allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
20

21   fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment

22   of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to

23   Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA
24   98501.
25
     AGREED ORDER RE EAJA FEES                - Page 1               MADDOX & LAFFOON, P.S.
     [C18-5853-BHS-TLF]                                              410-A South Capitol Way
                                                                     Olympia, WA. 98501
                                                                     (360) 786-8276
1

2    DATED: This 12th day of February, 2020



                                          A
3

4

5
                                          BENJAMIN H. SETTLE
6
                                          United States District Judge
7

8    Presented by:
9
     /s/ JEANETTE LAFFOON
10   JEANETTE LAFFOON, WSBA #30872
     Attorney for Plaintiff
11

12   Approved for entry,
     Notice of presentation waived:
13
     /s/ MICHAEL S. HOWARD
14
     MICHAEL S. HOWARD
15   Special Assistant U.S. Attorney
     Attorney for Defendant
16   (signed per email authorization)

17

18

19

20

21

22

23

24

25
     AGREED ORDER RE EAJA FEES           - Page 2                MADDOX & LAFFOON, P.S.
     [C18-5853-BHS-TLF]                                          410-A South Capitol Way
                                                                 Olympia, WA. 98501
                                                                 (360) 786-8276
